Citation Nr: 0412398	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  04-08 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus, to include entitlement to a separate 
evaluation for each ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  For good 
cause shown, namely the veteran's advanced age, his motion 
for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2003).

The Board notes that the RO began development of a claim 
apparently raised by the veteran's representative for 
entitlement to service connection for an inner ear condition.  
However, in a December 2003 letter, the veteran's 
representative clarified that he did not intend to raise a 
claim for service connection for an inner ear condition, 
rather, he merely intended to present arguments pertaining to 
the assignment of separate 10 percent ratings for the 
veteran's bilateral tinnitus.  As such the RO notified the 
veteran in a December 2003 letter that it has discontinued 
action on this claim. 


FINDINGS OF FACT

1.  Neither the old nor the new regulations referable to the 
evaluation of tinnitus are more favorable to the veteran.

2.  The veteran is in receipt a 10 percent rating, the 
schedular maximum, for service-connected bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for a schedular evaluation in excess 
of 10 percent for service-connected tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(Prior and subsequent to June 13, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



With respect to VA's duty to notify, the RO sent a letter in 
June 2002 to the veteran explaining his role in the claims 
process and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining in connection with his claim of entitlement to 
service connection for tinnitus.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  While this letter was sent prior 
to the July 2002 grant of service connection for bilateral 
tinnitus, and thus prior to the veteran's disagreement with 
the initial 10 percent rating assignment, in a January 2003 
rating decision and in the December 2003 statement of the 
case, the RO specifically advised the veteran that VA's 
Rating Schedule does not allow for separate 10 percent 
ratings for each ear for bilateral tinnitus.  Additionally, 
the December 2003 statement of the case informed the veteran 
that his 10 percent disability rating represented the highest 
schedular evaluation possible for tinnitus.  He was also 
advised of the regulation change affecting Diagnostic 
Code 6260, effective June 13, 2003, and, that there remained 
no legal basis for the assignment of a separate rating for 
each ear due to tinnitus.  

The Board emphasizes that the veteran's argument on appeal is 
limited to his interpretation of governing legal authority.  
He does not argue that his already service-connected 
disability has increased in severity or that such disability 
results in an unusual disability picture.  Rather, he asserts 
that application of existing law to the existing facts 
supports assignment of separate 10 percent ratings, one 
10 percent rating for each ear.  As noted, in its January 
2003 rating decision and the December 2003 statement of the 
case, the RO clearly advised the veteran that VA regulations 
do not, in fact, allow for assignment of such separate 
ratings.  

In the circumstances of this case, where there is no legal 
basis for a higher scheduler evaluation and no arguments have 
been made relevant to entitlement to an extra-schedular 
rating, a remand for additional development would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  And, since the RO has provided 
the veteran with all required notice relevant to the legal 
basis for the denial of his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); cf. 
Sutton v. Brown, 9 Vet. App. 553, 567 (1996).

II.  Entitlement to an Initial Rating in Excess of 10 Percent 
for Bilateral Tinnitus, Including Entitlement to Separate 
Rating for Each Ear

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

The veteran is service-connected for bilateral tinnitus, 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, effective May 16, 2002.  The 10 
percent rating is the maximum schedular rating for tinnitus 
under 38 C.F.R. § 4.87, Diagnostic Code 6260.  In January 
2003, the veteran applied for a higher rating, specifically 
arguing entitlement to assignment of a separate 10 percent 
rating for each ear.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260, was 
revised effective June 13, 2003 to add additional notes 
following the diagnostic code.  Relevant to the veteran's 
appeal, Note (2), as revised, sets out:

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
03, 68 Fed. Reg. * (November 19, 2003), citing to Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).  Upon the basis of 
these principles, the veteran's representative has advanced 
arguments that since the veteran's claim was pending prior to 
the June 13, 2003, regulation change, applying the amended 
Diagnostic Code 6260 would produce a retroactive effect and 
as such, it is inapplicable in this case.  However, as 
discussed below, the May 14, 2003 regulation changes, 
effective June 13, 2003, merely clarified long-standing VA 
practice and as such, no retroactive effect is produced in 
applying the amended Diagnostic Code 6260 to the veteran's 
claim.  

As noted above, the RO advised the veteran of the regulatory 
changes in the statement of the case issued in December 2003, 
and his representative references these changes in his 
communications with VA.  Therefore, there is no prejudice in 
the Board's consideration of the amended regulation in this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

The Board emphasizes that the cited-to amendments do not 
contain any substantive changes in the regulation that affect 
this particular case, but instead act as clarification.  In 
effect, the revised regulations amend the Rating Schedule to 
state more explicitly the method of evaluation of tinnitus 
under Diagnostic Code 6260 that has existed throughout the 
entire period of this appeal.  The intended effect of this 
action is to codify a long-standing VA practice by stating 
that recurrent tinnitus will be assigned only a single 10-
percent evaluation whether it is perceived in one ear, both 
ears, or somewhere in the head.  68 Fed. Reg. at 25,822.

In a precedential opinion VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-2003 (May 22, 2003).  In reaching its 
holding, the General Counsel noted VA's discussion of the 
nature of tinnitus in a recent notice of proposed rulemaking 
concerning the rating schedule provision governing tinnitus, 
published at 67 Fed. Reg. 59,033 (2002).  The notice of 
proposed rulemaking indicated that true tinnitus, i.e., the 
perception of sound in the absence of an external stimulus, 
appears to arise from the brain rather than the ears.  

VA's General Counsel found that, 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-03, p. 3.  

VA's General Counsel therefore determined that the original 
and revised versions of Diagnostic Code 6260, even prior to 
the most recent regulatory amendments, authorized assignment 
of only a single 10 percent rating for tinnitus, regardless 
of whether it was perceived as unilateral, bilateral, or in 
the head, and specifically precluded the assignment of 
separate ratings for bilateral tinnitus.  Thus, VA's General 
Counsel concluded that the most recent regulatory amendment, 
effective June 13, 2003, involved no substantive change.  Id.

The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

The Board recognizes that the veteran and his representative 
argue that VAOPGCPREC 2-03 is inadequate and incomplete as it 
does not discuss the applicability of 38 C.F.R. § 4.25(b), 
and, is inapplicable to the veteran's appeal as it was issued 
after the original date of the veteran's claim.  However, the 
Board again emphasizes that as the changes at 38 C.F.R. § 
4.87, Diagnostic Code 6260, merely made explicit what had 
been a long-standing VA practice regarding the evaluation of 
bilateral tinnitus, and made no substantive change to the 
rating criteria, neither the old or new version of the 
regulation is more favorable to the veteran.  Moreover, 
adjudicating this claim at the present time does not 
prejudice the veteran insofar as the veteran and his 
representative offered the argument that the Rating Schedule 
supports assignment of a 10 percent rating and the RO, in the 
December 2003 statement of the case, clearly advised the 
veteran that the Rating Schedule as in effect at the time of 
the decision, did not, in fact, allow for such separate 
evaluations for tinnitus.  The veteran and his representative 
were obviously aware of VA's policy and directed all 
appellate arguments towards VA's interpretation and 
application of the governing regulations.  Thus, no prejudice 
results in not further advising the veteran as to the 
clarifying language in the amended regulation.  See Bernard, 
supra. 

The Board does, however, recognize the argument put forth by 
the veteran that assignment of separate ratings is dependent 
on a finding that the disease entity is productive of 
distinct and separate symptoms and that it is only the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses that is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  The veteran and his 
representative argue that 38 C.F.R. § 4.25(b) is applicable 
to the veteran's claim for separate ratings for each ear.  As 
discussed previously, they contend that the pre-amended 
Diagnostic Code 6260 is the proper rating criteria.  
Specifically, applying the 2002 Diagnostic Code 6260, the 
veteran and his representative argue that absent clear 
statutory language indicating that the 10 percent evaluation 
is applicable to bilateral or unilateral tinnitus, 
38 C.F.R. § 4.25(b) allows for separate 10 percent ratings 
for each ear affected by tinnitus.  Upon consideration of 38 
C.F.R. § 4.25(b), however, the Board finds that tinnitus 
cannot be considered two separate disabilities merely because 
it is perceived to affect two ears.  The Board recognizes 
argument put forth by the veteran that in his case, as 
opposed to the general medical principles cited in the 
General Counsel opinion, his tinnitus does, in fact, 
separately affect each ear.  The record does not reflect, 
however, that the veteran possesses a recognized degree of 
medical knowledge to contradict the findings utilized in VA 
rulemaking, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), and the Board is bound to apply governing VA legal 
authority, to include precedential General Counsel opinions.  
As the General Counsel opinion makes clear, the disease 
entity of "tinnitus" has but one symptom, namely the 
perception of sound in the brain without acoustic stimulus.  
Due to the fact that tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The governing 
rule is that only a single 10 percent disability rating is 
authorized for tinnitus, regardless of whether the tinnitus 
is perceived as unilateral, bilateral, or in the head.  
VAOPGCPREC 2-03.  Hence, a separate 10 percent rating for 
each ear is not warranted.  

In sum, VA's Rating Schedule contemplates that tinnitus (like 
a number of other conditions listed in the Rating Schedule) 
is but a single disability, whether one or both ears are 
involved, and that separate ratings per ear are not 
permitted.  See VAOPGCPREC 2-03.  On this point the denial of 
the veteran's claim is based on a lack of entitlement under 
the law.  The law, in particular the regulation governing 
schedular evaluation of tinnitus, is dispositive of the 
claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Here the Board continues to note that the veteran does not 
argue, and the evidence does not suggest, that symptoms 
attributable to tinnitus would be more appropriately 
evaluated under any alternate Diagnostic Code.  The Board 
notes that the veteran is already separately service-
connected and in receipt of a 20 percent rating for bilateral 
hearing loss.  There is neither evidence nor argument, 
however, that tinnitus manifests in manifestations other than 
ringing in the ear or that such otherwise results in unusual 
disability.  Thus, the Board finds no basis upon which to 
assign a higher disability evaluation despite consideration 
of the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4 (2003), to include 
38 C.F.R. § 3.321(b)(1) (2003).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinnitus, to include entitlement to a separate 
evaluation for each ear, is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



